Citation Nr: 0311229	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-20 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and J.C.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served in the reserves in the Army National Guard 
from November 1982 to December 15, 1983; to include a period 
from active duty training (ACDUTRA) from June 20, to 
September 20, 1983.  She then served in the reserves from 
December 16, 1983 to June 1, 1984.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 decision by the 
RO which denied service connection for PTSD.  A personal 
hearing before the undersigned member of the Board in 
Washington, D.C. was held in July 2001.  The Board remanded 
the appeal to the RO for additional development in September 
2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no credible evidence that corroborates the 
veteran's statements and testimony regarding the occurrence 
of the claimed in-service sexual assaults.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f)(3) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support her claim, and all 
notification and development actions needed to render a fair 
decision on the issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence she was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the Statement of 
the Case (SOC) issued in September 2000, and in the 
Supplemental Statement of the Case (SSOC) issued in February 
2003.  All pertinent records from VA and non-VA sources 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran has not alleged the 
presence of any additional available evidence which would be 
pertinent to her claim.  

Law and Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1131 
(West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), held that special consideration must be given to 
claims for PTSD based on sexual assault.  In particular, the 
Court held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  

An amendment to 38 C.F.R. § 3.304(f) was enacted, effective 
from March 7, 2002.  The regulatory changes were primarily 
directed at claims involving service connection for PTSD due 
to personal assault.  The changes in the regulation, as 
pertinent to this claim, provide as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (effective from March 7, 2002).  

In the instant case, the veteran was advised of the pertinent 
regulations for PTSD based on a personal assault and was 
afforded ample opportunity to provide evidence from "other" 
sources to substantiate her claim.  The Board finds that the 
RO has complied with the provisions of 38 C.F.R. § 3.304(f), 
and that the veteran would not be prejudiced by the Board 
completing appellate action at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background & Analysis

Initially, the Board notes that the veteran does not assert, 
nor does the evidence show that her claim for PTSD is based 
on combat exposure.  Where the claimed stressor is not 
related to combat, "credible supporting evidence" is 
required and "the appellant's testimony, by itself, cannot 
as a matter of law, establish the occurrence of a noncombat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The requisite additional evidence may be obtained 
from sources other than the veteran's service records.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table).  

The veteran asserts that she has PTSD as a result of several 
sexual assaults by her superiors during military service.  
Specifically, she asserts that she was sexually assaulted by 
a noncommissioned officer (NCO) when she was in the Army 
National Guard (NG) in Raleigh, North Carolina, and later, 
during basic training at Ft. Dix, she asserts that she was 
sexually assaulted by a female NCO and by a lieutenant.  

The evidence in favor of the veteran's claim includes several 
VA and non-VA medical reports with a diagnosis of PTSD 
related, in part, to having been sexually assaulted in 
service; a statement from a friend and fellow soldier, S.H., 
who claims to have witnessed some of the sexual assaults in 
service, and a lay statement from a friend with whom the 
veteran confided in about her experiences in service.  

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection for 
PTSD based on personal assault.  

Although the evidence includes several medical reports with a 
diagnosis of PTSD, the diagnoses were based entirely on the 
veteran's self-described history of personal assaults in 
service.  However, the Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

The statement from S. H., dated in September 2000, was to the 
effect that they went to basic training together under the 
"buddy system", and that she was a "witness" to the 
veteran's sexual abuse during service.  There are several 
aspects about the letter that cast serious doubt on the 
reliability and authenticity of the letter.  First, there is 
nothing in the veteran's service personnel records indicating 
that she entered military service under the "buddy system."  
Even assuming that the veteran and 
S. H. entered under the buddy system (a program that 
guarantees essentially only that participants go to basic 
training together), S. H. could not have "witnessed" or 
otherwise have first hand knowledge of the purported sexual 
assault in Raleigh, North Carolina, as they allegedly 
occurred several months before basic training.  Moreover, the 
veteran testified that she told no one of the incidents in NC 
because her assailant threatened to harm her and her mother.  
Though a somewhat minor point, S. H. asserted that the 
veteran was attacked "at least three times" in N.C, a 
detail which is inconsistent with the veteran's claim of only 
two incidents.  Additionally, S. H. stated that she took the 
veteran to a hospital while they were in basic training 
because the veteran had been bleeding for several weeks after 
an abortion.  

In contrast, at the personal hearing, the veteran never 
mentioned that she went into service under the buddy system 
or that her friend ever brought her to the hospital after she 
had been bleeding for six weeks.  The veteran testified that 
S. H. brought her home once from weekend drill after the 
second alleged assault in NC, and that she also drove her to 
the abortion clinic the day before she went to Ft. Dix.  S. 
H. stated that the veteran had an abortion a few days before 
leaving for Ft. Dix, but never mentioned that she drove her 
to the clinic, or that she ever picked the veteran up after a 
weekend drill.  

Additionally, the letter from S.H. is typed with only a 
signature, and no return address.  It was submitted by the 
veteran and is not notarized.  In short, there is nothing on 
the document to verify its authenticity.  This is relevant in 
that S. H. indicated that they stayed in touch for only a 
couple of years after service.  No explanation is offered 
anywhere in the record as to how the veteran located S. H. or 
what her current address is.  The letter also stated that 
there were "others" who sexually abused the veteran during 
service.  However, the veteran has never mentioned any other 
sexual abuse during service.  Lastly, prior to receipt of 
this letter, the veteran stated on numerous occasions that 
she told no one of the assaults during service because she 
was threatened with bodily harm to herself and to her mother 
if she told anyone.  It was not until after submitting the 
letter that the veteran testified that she told one person 
about the attacks while she was in the service.  The numerous 
inconsistencies in the assertions by S. H. raise serious 
questions as to the authenticity, credibility and reliability 
of the letter.  For the reasons stated above, the Board finds 
that the letter is seriously defective and does not provide 
competent corroborating evidence to support the veteran's 
claim.  

The remaining lay statement from the veteran's friend and 
companion is of no probative value as she testified at the 
personal hearing to having known the veteran for only a 
couple of years.  This individual does not have any first 
hand knowledge of the purported events that occurred some 15 
years before they met.  

Finally, the Board finds that there are numerous 
inconsistencies in the various statements and testimony of 
the veteran concerning the alleged sexual assaults during 
service which raise serious questions as to her credibility.  
Regarding the alleged sexual assaults by an NCO in NC, the 
veteran testified at the personal hearing that both incidents 
occurred in his van on the way to weekend drill.  After the 
second incident, she was so fearful of her assailant that she 
didn't want to ride with him and didn't let him drive her 
home.  Instead she called a friend (S.H.) who came and picked 
her up.  However, in a letter received in March 2000, the 
veteran reported that the second incident happened on the way 
home from weekend drill, and that her assailant drove her to 
his home and sexual assaulted her.  

In March 2000, the veteran reported to a healthcare provider 
that she was sexually assaulted by a lieutenant at Ft. Dix, 
and that the first couple of encounters were forcible, but 
that a sexual relationship ensued because she began to have 
feelings for him and thought that it was mutual.  However, at 
the personal hearing, the veteran testified that all of the 
sexual encounters with lieutenant were forcible.  

In a letter received in March 2000, the veteran stated she 
was often left behind at the barracks during basic training, 
and that on a couple of occasions, she was told to go to the 
lieutenant's room where he assaulted her.  This assertion is 
highly suspect, as officers are not billeted with enlisted 
personnel.  Therefore, she could not have been assaulted in 
his room in the barracks.  It is also noted that while the 
veteran identified this individual as a lieutenant, her 
friend, S.H., who was purportedly in the same unit, 
identified him as a sergeant.  

Lastly, the Board notes that copies of service medical 
records submitted by the veteran in March 2000 have been 
materially altered from original copies obtained from the 
National Personal Records Center (NPRC).  It is evident that 
several items on the entrance examination report and the 
Report of Medical History, both dated in November 1982, have 
been changed to indicate that the veteran had several medical 
problems when she entered service.  For example, copies 
submitted by the veteran include affirmative responses to a 
history of the following: frequent or painful urination; 
blood in urine; frequent trouble sleeping, loss of memory or 
amnesia; whether she has ever been pregnant, or treated for a 
female disorder, or had changes in her menstrual pattern.  
Close examination of the veteran's copy revealed that the 
negative responses were erased or that "Wite-Out" or other 
chemical was used to cover those responses.  The copy from 
the veteran also indicated a history of an abortion.  
However, the copy obtained from the NPRC showed negative 
responses to all of the above questions, and the veteran 
specifically denied any history of hospitalizations or 
operations prior to service.  

The obviously altered medical records are inconsistent with 
the veteran's testimony on the matter before the Board and 
raises serious questions as to her credibility.  Moreover, 
the information added to the service medical reports by the 
veteran does nothing to aid her claim.  That is, the altered 
reports were on an examination conducted at the time she 
entered the Army NG.  Since the purported sexual assaults and 
pregnancy happened when she was in service, it stands to 
reason that she could not have been pregnant or had an 
abortion prior to entering service which, by any stretch of 
the imagination, could be related to the claimed incidents in 
service.  In light of the discussion above, the Board finds 
the veteran is not a credible witness.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions of 
psychiatrists that alleged PTSD had its origins in service.  
This is particularly true where there has been a considerable 
passage of time between punitive stressful events recounted 
by a veteran and the onset of alleged PTSD.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  

In the absence of a verified stressor, the diagnosis of PTSD 
is not sufficient to support the claim.  An opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  See Cohen 10 Vet. App. at 145 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
The only exception to this rule, namely an opinion pursuant 
to MANUAL M21-1, Part III, 5.14(c) that a personal assault 
occurred in service based on the presence of behavior changes 
at the time of the claimed incident, is not applicable as 
there is no evidence of such behavioral changes.  Inasmuch as 
there is no credible supporting evidence to corroborate the 
occurrence of the alleged non-combat (sexual assault) 
stressors, the veteran's claim is denied.  


ORDER

Service connection for PTSD is denied.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

